United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-1576
                         ___________________________

                                 Julia Mejia Cerritos,

                              lllllllllllllllllllllPetitioner,

                                            v.

         Jefferson B. Sessions, III, Attorney General of the United States,

                             lllllllllllllllllllllRespondent.
                                      ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                           Submitted: December 15, 2017
                             Filed: December 21, 2017
                                   [Unpublished]
                                   ____________

Before WOLLMAN, LOKEN, and COLLOTON, Circuit Judges.
                         ____________

PER CURIAM.

       Salvadoran Julia Mejia Cerritos sought asylum for herself and her two minor
children based on her membership in a particular social group. Before the agency,
she identified the asserted social group as “El Salvadorans who report criminal
activity of the MS-13 gang,” “witnesses to gang violence who report the crime or
retribution to the police,” or “El Salvadorans who witness gang criminal activities and
face retaliation.” An immigration judge (IJ) denied her request for asylum, and the
Board of Immigration Appeals dismissed her appeal. Mejia Cerritos petitions for
review, contending that one or more of her proposed groups qualify as a social group
for purposes of asylum relief.

       We conclude that substantial evidence supports the finding that Mejia Cerritos
failed to show past persecution in El Salvador, or a well-founded fear of future
persecution there, due to membership in a particular social group. See 8 U.S.C.
§ 1158(b)(1)(B)(i). The proposed groups in which Mejia Cerritos and her children
assert membership are not cognizable particular social groups for purposes of
immigration relief. Mejia Cerritos did not demonstrate that Salvadoran society
recognized any of her proposed groups as unique, and did not otherwise present
evidence to support the conclusion that having witnessed and reported criminal gang
activity would satisfy the particularity or social distinction factors the BIA considers
when evaluating the cognizability of in a particular social group. See Juarez Chilel
v. Holder, 779 F.3d 850, 854-55 (8th Cir. 2015). The petition for review is therefore
denied. See 8th Cir. R. 47B.
                        ______________________________




                                          -2-